Citation Nr: 1014551	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-05 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for residuals of a ganglion cyst of the right wrist 
with postoperative scars.

2.  Entitlement to an increased rating in excess of 10 
percent for residuals of a ganglion cyst of the left wrist 
with a postoperative scar.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1951 to February 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part denied 
entitlement to an increased rating for residuals of right and 
left wrist ganglion cysts with post-operative scars and 
entitlement to TDIU.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via  
the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The residuals of a ganglion cyst of the right wrist with 
postoperative scars have been manifested primarily by 
superficial, non-painful scars and limitation of motion due 
to pain but without ankylosis.  

2.  The residuals of a ganglion cyst of the left wrist with a 
post-operative scar have been manifested primarily by a 
superficial, non-painful scar and limitation of motion due to 
pain but without ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a ganglion cyst of the right wrist with 
postoperative scars have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5154 and 5215, 4.118, Diagnostic Code 7804 (2009).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a ganglion cyst of the left wrist with a 
postoperative scar have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5154 and 5215, 4.118, Diagnostic Code 7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in June 2007, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claims for increased 
rating.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  He was 
informed that VA provided ratings based on the rating 
schedule and was given examples of the evidence he could 
submit.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the June 2007 letter.  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in October 
2009 for his increased rating claims.  

The Board notes that although the Veteran's entire claims 
file was not available to the examiner, the relevant medical 
records were reviewed.  Applicable regulations state that it 
is essential that, both in the examination and evaluation, 
each disability be viewed in relation to its history.  See 38 
C.F.R. § 4.1.  In this regard, medical examinations generally 
should "take into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one."  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); see also Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); 38 C.F.R. § 3.326 (2009); VAOPGCPREC 20-95 
(July 14, 1995) (a VA examiner must review a claimant's prior 
medical records when such a review is necessary to ensure a 
fully informed examination or to provide an adequate basis 
for the examiner's findings and conclusions).  

With regard to the claims for increased ratings, the present 
level of disability is of primary concern.  The VA examiner 
reviewed the medical records for the time period relevant to 
the Veteran's increased rating claims and provided an opinion 
based on these records and an accurate history provided by 
the Veteran.  Therefore, the October 2009 examination is 
adequate for these claims.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).



Claims for Increased Rating

The Veteran is currently rated under Diagnostic Code 5215 for 
residuals of ganglion cyst, right and left wrists, with post-
operative scars, with a 10 percent disability rating assigned 
for each wrist.  He contends that his service connected 
disabilities are more severe than the current ratings 
suggest.  

Under Diagnostic Code 5215, a 10 percent rating, the maximum 
rating, is warranted when there is limitation of motion of 
the major and minor wrists with dorsiflexion less than 15 
degrees or with palmar flexion limited in line with the 
forearm.   
38 U.S.C.A. § 4.71a, Diagnostic Code 5215.

Under Diagnostic Code 5214, a 30 percent disability 
evaluation is warranted in the major wrist ( 20 percent for 
the minor wrist) when there is favorable ankylosis in 20 to 
30 degrees dorsiflexion.  A 40 percent disability evaluation 
is contemplated for the major wrist (30 percent for the minor 
wrist) for ankylosis in any other position, except favorable.  
A 50 percent rating is assigned for ankylosis of the major 
wrist (40 percent for the minor wrist) when ankylosis is 
unfavorable, in any degree of palmar flexion, or with ulnar 
or radial deviation.  38 U.S.C.A. § 4.71a, Diagnostic Code 
5214.

Normal range of motion in the wrist is 70 degrees of 
dorsiflexion (extension), 80 degrees of palmar flexion, 80 
degrees of forearm supination, and 85 degrees of forearm 
supination.  See 38 C.F.R. § 4.71a, Plate I (2009).

Degenerative arthritis is rated pursuant to Diagnostic Code 
5003.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2009), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination. Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, these provisions are not for consideration where the 
Veteran is in receipt of the highest rating based on 
limitation of motion and a higher rating requires ankylosis.  
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

VA medical center (VAMC) treatment notes submitted for the 
increased rating claim are negative for any treatment for 
ganglion cysts.  

The Veteran received a VA examination in October 2009 where 
he complained about weakness and cramps in both wrists.  The 
examiner found evidence of bilateral deformity, giving way, 
instability, pain, weakness, incoordination, stiffness, and 
warmth, swelling, and tenderness indicative of inflammation.  
There was no evidence of episodes of dislocation, 
subluxation, or effusions nor was there evidence of arthritis 
or flare-ups of joint disease.  There was also no ankylosis 
of either wrist.  

Range of motion of the right wrist was as follows:  
dorsiflexion to 15 degrees, palmar flexion to 32 degrees, 
radial deviation to 15 degrees, and ulnar deviation to 20 
degrees.  There was evidence of pain with active motion on 
the right but it did not further limit range of motion after 
repetitive motion.  

Range of motion of the left wrist was as follows:  
dorsiflexion to 10 degrees, palmar flexion to 30 degrees, 
radial deviation to 15 degrees, and ulnar deviation to 20 
degrees.  There was evidence of pain with active motion on 
the right which limited palmar flexion to 20 degrees after 
repetitive motion.  

X-ray results showed normal bone density, no fracture or 
dislocation, and normal alignment.  The impression was no 
significant abnormality and a small possible cyst in the 
lunate bone.  

On the right wrist, there were three scars measured 0.3 cm by 
2 cm, 0.3 cm by 3 cm, and 0.3 cm by 4 cm.  All three scars 
were noted to be superficial and were not painful.  There 
were no signs of skin breakdown, inflammation, edema, keloid 
formation, or other disabling effects.  

The examiner also examined the post-operative scars which 
were the results of removal of ganglion cysts on both wrists.  
The first scar, on the left medial dorsal wrist, measured 3 
centimeters (cm) by 3 cm, was noted to be superficial, and 
was not painful.  There were no signs of skin breakdown, 
inflammation, edema, or keloid formation.  

The examiner diagnosed degenerative joint disease of the 
right wrist and left wrist strain associated with residuals 
of ganglion cysts of both wrists and post-operative scars.  

The Veteran is currently assigned the maximum rating possible 
under Diagnostic Code 5215.  38 U.S.C.A. § 4.71a, Diagnostic 
Code 5215.  In order to warrant an increased rating under 
Diagnostic Code 5214, there must be evidence of favorable, 
unfavorable, and positions other than favorable ankylosis of 
the left or right wrist.  The October 2009 examiner reported 
that there was no ankylosis of either wrist.  Moreover, the 
Veteran has never been diagnosed with, nor does he contend, 
that his left or right wrist has any type or degree of 
ankylosis.  

The Board notes that while the Veteran was diagnosed with 
degenerative joint disease in the right wrist, X-rays were 
negative for arthritis and the examiner indicated that there 
were no constitutional symptoms or incapacitating episodes of 
arthritis.  Nevertheless, even if the Veteran were to be 
evaluated under Diagnostic Code 5003 for the right wrist, he 
would have to show X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations to warrant the next highest 
disability rating of 20 percent.  This is not demonstrated in 
the record as degenerative joint disease was only noted for 
the right wrist, and the examiner specifically found no 
evidence of incapacitating episodes due to arthritis. 

The Board also notes that while the Veteran was noted with 
residual scarring due to ganglion cyst excision, the scars on 
both wrists were noted to be superficial and not painful.  
There was no evidence of skin breakdown, inflammation, edema, 
keloid formation, or other disabling effects relating to the 
Veteran's scars and the scars were not measured cover an area 
or areas of 144 square inches (929 sq. cm.) or greater.  
Therefore, separate evaluations for the residual scarring on 
the right and left wrists, are not warranted.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7802-7804 (2009).

The disabling effects of pain have been considered in 
evaluating the Veteran's right and left wrist disabilities, 
as indicated in the above discussions.  See DeLuca, supra. 
The Veteran's complaints of pain during his VA examination, 
and the examiner's observations of pain and painful motion, 
were considered in the level of impairment and loss of 
function attributed to his disability.  Furthermore, as 
noted, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed. 
Johnston, 10 Vet. App. 80 (1997).  The Veteran has been 
granted the maximum rating possible under Diagnostic Code 
5215; hence, a further increased evaluation, based on pain or 
functional loss alone, is not warranted under the holding in 
DeLuca or the provisions of 38 C.F.R. § 4.40 and § 4.45. 

At no time during the pendency of this claim has the 
Veteran's right or left wrist disabilities met or nearly 
approximated the criteria for a compensable rating, and 
staged ratings are not for application.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran genuinely believes that the severity of his left 
wrist disability merits a higher rating.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the severity of his service-connected disability, 
and his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed opinion provided by the VA 
medical professional, which show that the criteria for a 
rating in excess of 10 percent for his right and left wrist 
disabilities have not been met.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a.

Finally, the Veteran has submitted no evidence showing that 
these disorders have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent, or indeed any, periods 
of hospitalization during the pendency of this appeal.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

Overall, the preponderance of the evidence is against the 
claims, there is no doubt to be resolved, and increased 
ratings for right and left wrist disabilities are not 
warranted.  See Gilbert, 1 Vet. App. at 53-56; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  





ORDER

An increased rating in excess of 10 percent for residuals of 
a ganglion cyst of the right wrist with post-operative scars 
is denied.

An increased rating in excess of 10 percent for residuals of 
a ganglion cyst of the left wrist with a post-operative scar 
is denied.


REMAND

The law provides that TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  See  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340,  3.341, 
4.16 (2009). Consideration may be given to a Veteran's level 
of education, special training, and previous work  experience 
in arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected  disabilities.  See 
38 C.F.R.  
§§ 3.341, 4.16, 4.19 (2009).

The record shows that the Veteran is currently unemployed.  
The October 2009 VA examination noted that the Veteran was 
retired from the post office.  He alleges that his service-
connected residuals of ganglion cysts of the right and left 
wrists prevent him from obtaining gainful employment.  The 
Board notes that there is no opinion as to the Veteran's 
unemployability and the effect of his service-connected 
disabilities on his employability.   The October 2009 VA 
examiner did not provide an opinion based solely on the fact 
that the Veteran is currently retired.  

The evidence before the Board thus far shows the Veteran has 
also been diagnosed with hypertension, diabetes mellitus, 
severe coronary artery disease, and renal insufficiency.  The 
medical evidence of record does not provide any indication as 
to what degree if any his nonservice-connected disabilities 
affect his employability.   

Given the severity of the examiner's findings relating to the 
Veteran's right and left wrist disabilities, the Board finds 
that the Veteran should be afforded an appropriate VA 
examination to determine whether he is unable to secure or 
maintain substantially gainful employment as a result of his 
service-connected disabilities.   

Accordingly, this case is REMANDED for the following action:  

1.  The claims folder should be 
forwarded to the examiner who 
conducted the October 2009 VA 
examination to determine the effect 
of his service-connected compensable 
wrist disabilities on his 
employability.  

The examiner should offer an opinion 
as what effect the Veteran's 
service-connected residuals of 
ganglion cysts of the right and left 
wrists have on the Veteran's ability 
to secure or maintain substantially 
gainful employment, apart from that 
attributable to non-service 
connected disabilities.  
The examination report must include 
a complete rationale for all 
opinions and conclusions expressed. 

2.  If the Veteran's claim of 
entitlement to TDIU remains denied, 
issue a supplemental statement of 
the case before returning the case 
to the Board, if otherwise in order.  
Consideration of 38 C.F.R. § 4.16(b) 
is warranted.  The case should then 
be returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


